Citation Nr: 0825882	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-33 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for dysthymic disorder.  

2.  Entitlement to service connection for major depressive 
disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
April 1969.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for post traumatic 
stress disorder (PTSD), major depression, and dysthymic 
disorder.  The RO subsequently granted service connection for 
PTSD in January 2008, assigning a 70 percent evaluation, and 
denied the claims for major depression and dysthymic 
disorder.  

In a July 2008 communication, the veteran indicated that he 
was seeking service connection for a right leg condition and 
to reopen a service connection claim for a left leg 
condition.  He also indicated he was seeking an increased 
rating for PTSD.  The service connection issues are referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  A January 2008 VAX psychiatric examination diagnosed the 
veteran with PTSD and major depressive disorder.  Depressive 
disorder was directly related to his PTSD.

2.  In January 2008, the veteran was granted service 
connection for PTSD and assigned a 70 percent rating.  

3.  The manifestations of PTSD, dysthymic disorder and major 
depressive disorder were all considered as part of a 
psychiatric disorder (PTSD) in awarding a 70 percent rating.  

4.  Evaluation of the same manifestations under different 
diagnoses is not permitted.






CONCLUSION OF LAW

There remain no issues of fact or law with respect to the 
service connection claims for dysthymic disorder and major 
depressive disorder and the appeal with respect to those 
issues is dismissed.  38 U.S.C.A. § 7104 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.14, 20.101.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 2008 rating decision the RO granted service 
connection for PTSD, assigning a 70 percent evaluation.  The 
service connection claims for dysthymic disorder and major 
depression were deemed moot because evaluation of the same 
manifestation under different diagnoses is not permitted.

The veteran submitted a statement in July 2008 that he wanted 
to pursue his appeal for service connection for depressive 
and dysthymic disorders.  However, the veteran's psychiatric 
disorders are considered by the General Rating Formula for 
Mental disorders under 38 C.F.R. § 4.130, which includes 
PTSD, dysthymic disorder, and major depressive disorder.  

The veteran cannot be rated twice for the same disability 
under various diagnoses.  38 C.F.R. § 4.14.  As there is no 
issue of fact or law for the Board to adjudicate, the Board 
has no jurisdiction over these matters, and the service 
connection claims for dysthymic disorder and major depressive 
disorder are dismissed.  See 38 C.F.R. § 20.101








ORDER

The appeal of the claims for entitlement to compensation for 
dysthymic disorder and major depressive disorder are 
dismissed.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


